DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  
heating device is arranged in a tube as recited in Claims 3 & 8.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: 
On page 4, in para [0026]: the word “me” on line 4 is miss-spelled and should be read as “may” instead. 
The entire page 6 (eg, “LIST OF REFERENCE SIGNS”) should be removed since all reference numbers have already been described in the “DESCRIPTION” section para [0022] to [0030].
Appropriate correction is required.


Claim Objections
Claim 7 is objected to because of the following informalities:  

Currently reads “The heating device according claim 1”, should be corrected to read “The heating device according to claim 1”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 & 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 5, there is insufficient antecedent basis for “the inner surface of a fin carrying tube wall” recited on lines 1-2 in the claim or from the preceding Claims 3 and 1. It is also unclear for where such “fin carrying tube wall” came from and how this limitation can be related to the heat sink, the skived fins recited in Claim 1 or the tube recited in Claim 3. Structural relationship between the skived fins, the heat sink or tube, and “inner surface”, and “a fin carrying tube wall” are needed. Furthermore, it is unclear if this “a fin” is one of the “skived fins” recited earlier in the preceding claim 1 or not.

In claim 7, there is also insufficient antecedent basis for “each fin” recited on line 1 from the preceding claim 1. It is unclear if “each fin” is one of the earlier recited “skived fins” in claim 1. In light of the spec., it is suggested to change it to “each fin of said skived fins”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 5 & 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Neither Claim 5 or Claim 7 further limit the preceding Claims 3 and/or 1 from which they depend. 

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimura (US 2006/0237441 A1).


a heat sink thermally coupled to the heating resistor (Fig 7: Element 6 “plurality of heating elements”, Element 5 “inner surface of heated channel wall”); 
and skived fins (it is noted that the recitations of skived/skiving are interpreted as product-by-process recitations for the claimed heating device) that are integral to the heat sink (Element 5; Paragraph [0033]: “fins integrally formed with and extending from the inside surface of inner member 5”), 
wherein heat sink fins have a corrugated shape (Paragraph [0033]: “fins integrally formed with and extending from the inside surface of inner member 5, with the fins being positioned at a slanted angle to facilitate the flow of the fluid through the channel 4. In another embodiment (not shown), the inner surface of channel wall 5 is extended by vertically oriented corrugated sheets of material, having corrugations extending downward and in the direction of the fluid flow to facilitate the flow of the fluid as well as increase the heating surface area”).

Regarding Claim 2, Fujimura teaches the heating device according to 
claim 1, wherein the heat sink is part of a housing in which the heating resistor is arranged (Figure 4: Element 5 “inner surface of heated channel wall”, Element 10 “heater assembly”)



Regarding Claim 4, Fujimura teaches the heating device according to claim 3, wherein the tube is a flat tube (Figs. 7 & 8: Element 5 “inner surface of heated channel wall, Element 6 “plurality of heating elements”).

Regarding Claim 5, Fujimura teaches the heating device according to claim 3, wherein the inner surface of a fin carrying tube wall is convex (Figs. 7 & 8: Element 5 “inner surface of heated channel wall”).

Regarding Claim 6, Fujimura teaches the heating device according to claim 1, wherein the fins are arranged on opposite sides of the heat sink (Fig 7: Element 5 “inner surface of heated channel wall”; fins shown around the entire member).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 7 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimura (US 2006/0237441 A1) in view of Lin (US 2015/0098222 A1).

Regarding Claim 7, Fujimura teaches the heating device according to 
claim 1.

However, Lin teaches wherein each fin has at least three corrugations (Figs. 3 & 4: Elements 42 & 52 “pattern of skived fins”).
Although Fujimura outlines “corrugated sheets” it does not specifically show how many corrugations make of each fin or sheet.  Lin shows heat skived heat sink fins with greater than three corrugations on each fin when viewed from above.  It would have been obvious to one skilled in the art at the effective filing date of the invention to combine the number of corrugations in the fin of Lin with the heating device of Fujimura in order to increase the heating surface area allowing for greater heat transfer.

Regarding Claim 8, Fujimura teaches a method for producing a heating rod, comprising: arranging a heating resistor in a tube (Figs. 7 & 8: Element 5 “inner surface of heated channel wall”, Element 6 “plurality of heating elements”)
and providing the tube with heat sink fins (Fig. 7; Paragraph [0033]).
Fujimura does not teach wherein the heat sink fans are produced by skiving, the skiving is done with a corrugated blade, and whereby corrugated heat sink fins are formed by the skiving.
[AltContent: textbox ()]However, Lin does teach wherein heat sink fans are fins are produced by skiving, the skiving is done with a corrugated blade, and whereby corrugated heat sink fins are formed by skiving (Fig. 7; Paragraph [0032]; Claim 5).
Although Fujimura outlines providing the heating assembly with corrugated sheets/fins it does not specifically disclose a process of skiving using corrugated blades.  .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimura (US 2006/0237441 A1) in view of Lin (US 2015/0098222 A1) and Maher (US 2015/0319807 A1)

Regarding Claim 9, Fujimura and Lin teach the method according to claim 8.
Fujimura further teaches wherein the heating resistor is a ceramic resistor (Claim 25), 
the tube is a flat tube having broad sides and narrow sides (Figs. 7 & 8; Paragraph [0039]),
wherein at least one of the broad sides of the tube has a convex inner surface (Figs. 7 & 8: Element 5 “inner surface of heated channel wall”)
 Fujimura and Lin both fail to teach wherein after arranging the heating resistor in the tube, the tube is compressed, whereby the flat tube is reduced in thickness.
However, Maher further teaches wherein after arranging the heating resistor in the tube, the tube is compressed, whereby the flat tube is reduced in thickness (Fig. 1; Paragraphs 13-16).


Conclusion
14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON GABRIEL WRIGHT whose telephone number is (571)272-5404. The examiner can normally be reached Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/AARON G WRIGHT/Examiner, Art Unit 3761  


/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761